Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 25, 27, 28 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bertrand et al. 6,301,727. Bertrand discloses: 
A system (as shown in figures 1 and 2) comprising: an extension nipple adaptor (28); an extension nipple (22) configured to be coupled to the extension nipple adaptor (as shown in figure 2 and disclosed on column 2, lines 54-60) and a tub spout (10 at 46 and 54 as seen in figure 2); a compression ring (30); and a threaded screw (40).
Regarding claim 25, Bertrand discloses the extension nipple adaptor 28 is a sleeve which is configured to slide over a pipe 18.
Regarding claims 27, 28 and 31, Bertrand discloses compression ring 30 is configured to be compressed against a pipe 18 between the extension nipple adaptor 28 and the extension nipple 22 and the threaded screw 40 is configured to screw into the extension nipple adaptor 28 and to contact a pipe 18 as shown in figure 2.
Claims 22, 25, 27, 28 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by figure 7B of Du et al. 9,790,667. Du discloses: 
A system (600) comprising: an extension nipple adaptor (652); an extension nipple (620) configured to be coupled to the extension nipple adaptor (652 as shown in figure 7B and disclosed on column 6, lines 17-21) and a tub spout (600/602 adjacent 618 as seen in figure 7B); a compression ring (656); and a threaded screw (658).
Regarding claim 25, Du shows the extension nipple adaptor 652 to slide over pipe 654 in figures 7.
Regarding claims 27, 28 and 31, Du discloses compression ring 656 is configured to be compressed against a pipe 654 between the extension nipple adaptor 652 and the extension nipple 620 and the threaded screw 658 is configured to screw into the extension nipple adaptor 652 and to contact a pipe 654 as shown in figure 7B.
Claims 22-25 and 27-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by figure 8 of Jennings et al. 2004/0261853. Jennings discloses: 
A system (90) comprising: an extension nipple adaptor (96); an extension nipple (92c) configured to be coupled to the extension nipple adaptor (96 as shown in figure 8) and a tub spout (28 which connects to the threads 98); a compression ring (120); and a threaded screw (106).
Regarding claims 23 and 24, Jennings discloses in paragraphs 25-33 that of the various embodiments and adaptors shown in the figures, the large threads are standard, or NPT, 3/4-inch threads and the small threads are standard, or NPT, 1/2-inch threads. In figure 8 the extension nipple adaptor 96 comprises on its outer diameter the large or 3/4-inch 14 National Pipe Threads (NPT) threads as claimed and the extension nipple 92c comprises the large or 3/4 inch 14 NPT threads on a first end, the end which threads onto the extension nipple adaptor 96, and the small or 1/2-inch NPT threads on a second end at 98.
Regarding claim 25, Jennings shows the extension nipple adaptor 96 to slide over pipe 56 in figure 8 and disclosed in paragraph 34.
Regarding claims 27, 28 and 31, Jennings discloses compression ring 120 is configured to be compressed against a pipe 56 between the extension nipple adaptor 96 and the extension nipple 92c and the threaded screw 106 is configured to screw into the extension nipple adaptor 96 and to contact a pipe 56 as shown in figure 8.
Regarding claims 29 and 30, Jennings discloses the extension nipple 92c is configured to be threaded onto the extension nipple adaptor 96 and to be affixed to a tub spout via a threaded connection at 98 as seen in figure 8.
Regarding claim 32, Jennings discloses the extension nipple adapter 96 comprises a thread on a first end as are the outer diameter threads that attach to 92c in figure 8 which are adjacent the wall end at 102 and a groove or slot as claimed 118 on a second opposite end which receives the compression ring 120.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over figure 8 of Jennings et al. 2004/0261853 in view of Bertrand et al. 6,301,727. Jennings discloses: A system (90) for supplying water to a tub spout 28 which attaches to a wall pipe 56 which is a smaller or 1/2-inch pipe as Jennings discloses in paragraphs 25-33 that of the various embodiments and adaptors shown in the figures, the large threads or diameters are standard, or NPT, 3/4-inch threads and the small threads and diameters are standard, or NPT, 1/2-inch threads wherein pipe 56 in figure 8 is the smaller 1/2-inch pipe as compared to the 3/4-inch threads on the outer diameter of 96 substantially as claimed but does not disclose the pipe is a copper pipe.
However, Bertrand teaches another system for supplying water to a tub spout 10 which attaches to a wall pipe 18 having the wall pipe made of copper as taught on column 2, lines 39-41 for the purpose of providing a readily available corrosion resistant material for the pipe. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to manufacture the wall pipe of Jennings from copper as, for example, taught by Bertrand in order to provide a readily available corrosion resistant material for the pipe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Varma, Huang’624, Huang’989 and Jones teach other plumbing systems that attach to tub spouts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754